EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows: 
In claim 1, line 5, “at the mouth” has been changed to read ---at an open mouth---.

In claim 1, line 6, “the filing” has been changed to read ---the filling---.

In claim 1, line 11, “an open mouth” has been changed to read ---the open mouth---.

In claim 6, line 6, “of cone” has been changed to read ---of the cone---.

In claim 6, line 12, “distal end” has been changed to read ---distal end:---.

In claim 18, line 3, “with circumferential” has been changed to read ---with a circumferential---.

In claim 19, line 3, “through access” has been changed to read ---through the access---.

In claim 20, last line, “forms” has been changed to read ---form---.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
DAH
July 14, 2022